UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

-_ - _ - - _ _ - — — - _ tom - - - - -xX
UNITED STATES OF AMERICA
MEMORANDUM DECISION
04 Cr. 752 (DC)
RICHARD PETERSON,
Defendant.
- — _ =_ _ - - _— — — _- -_ _ a _ _ — -xX

APPEARANCES: Steven L. Kessler, Esq.
pro se
100 Park Avenue, 34th Floor
New York, New York 10017

Aguilar Law Offices

Attorneys for Gregory Crew

By: Raul V. Aguilar, Esq.

601 Van Ness Avenue

Suite E504

San Francisco, California 94102

CHIN, Circuit dude:

Steven L. Kessler, Esq., represented third-party
petitioner Gregory Crew in these proceedings. As a result of
Kessler's efforts, Crew has obtained an award of more than one
million dollars. Although Crew acknowledges the legal
services provided by Kessler, he has failed to pay Kessler for
those services. In state court proceedings in New York and
California, Kessler obtained two judgments against Crew for
unpaid attorney's fees. Dkt. No. 247, Exh. 1, 3. The

judgment amount, as of March 18, 2019, was $274,295.82, with
post-judgment interest accruing at the rate of $49.26 per day.
Dkt. No. 247, at 3. Kessler now seeks an order directing the
Government to satisfy these judgments out of Crew's share of
the proceeds from the sale of 763 Clayton Street, San
Francisco, California (the "Property"), a portion of which is
being held in escrow by the Government. Dkt. No. 247.

Crew concedes that he "has no basis to challenge
Kessler's claim." Dkt. No. 258, at 1-2. Nevertheless, Crew
argues that he is responsible for only half of the amount owed
to Kessler and that the Government -- which has succeeded to
Defendant Richard Peterson's one-half interest in the Property
-- must pay the other half from its share of the proceeds.
Dkt. No. 258, at 2-3. Crew reasons that his only claim to the
Property was his California community property interest, see
United States v. Peterson, 820 F. Supp. 2d 576 (S.D.N.Y.
2011), and that under California law he is only liable for
half of the community property estate obligation to Kessler.
Dkt. No. 258, at 2-3 ("([T]he community estate is liable fora
debt incurred by either spouse before or during marriage

." (quoting Cal. Fam. Code § 910(a))).

California Family Code § 910, however, only applies
while the parties are married. "Once the marriage was
dissolved and division of community property had occurred,

the provisions of section 916 of the Family Code
control." In re Marriage of Braendle, 46 Cal. App. 4th 1037,
1042 (1996). These provisions also apply to registered

domestic partnerships. See Cal. Fam. Code § 297.5(a).
Here, the forfeiture is the equivalent of a marriage
dissolution. See Dkt. No. 258, at 2 (referring to forfeiture
proceeding as "marital dissolution proceeding"); see also
United States v. Totaro, 345 F.3d 989, 999 (8th Cir. 2003)
("([I]n the absence of rules specifically designed for the
forfeiture context, the best rules to apply to sort out the
property rights of married people are found in the laws
governing divorce."). Therefore, California Family Code § 916
applies and under § 916 "the property received by the person
in the division [of community property] is liable for a debt
incurred by the person before or during marriage and the
person is personally liable for the debt, whether or not the
debt was assigned for payment by the person's spouse in the
division." Cal. Fam. Code § 916(a) (1); see In re Carrion, No.
AP 17-90089-MM, 2019 WL 2353632, at *4 (B.A.P. 9th Cir. May
31, 2019) ("In plain [E]nglish, section 916 means that, if
Spouse A and Spouse B divorce . . . Spouse A remains liable
for Spouse A's own debts.").

Crew retained Kessler and incurred his debt to
Kessler in 2010, see Dkt. No. 259, before this Court issued
its final order of forfeiture on January 3, 2012. See Dkt.
No. 155. Therefore, after the community property -- i.e., the
proceeds from the sale of the Property -- was divided, Crew
remained personally liable for his debt to Kessler. See Cal.
Fam. Code § 916(a). Kessler, then, could look to the proceeds
that Crew received from the sale of the Property to satisfy

the debt. See id.
Accordingly, the Government is hereby ORDERED to
release $279,566.64, the amount of the judgment with interest
as of July 3, 2019, plus $49.26 per day until the date of
payment, from the proceeds currently being held in escrow to
Kessler. The remainder of the proceeds being held in escrow

shall be released to Crew forthwith.

SO ORDERED.

Dated: New York, New York \
July 3, 2019 —_—_——

DENNY CHIN
United States Circuit Judge
Sitting by Designation
